Exhibit 99.1 Exterran Partners Reports Second-Quarter 2013 Results ● Achieved net income of $0.52 per limited partner unit for the quarter HOUSTON, Aug. 6, 2013 – Exterran Partners, L.P. (NASDAQ: EXLP) today reported EBITDA, as further adjusted (as defined below), of $71.1 million for the second quarter 2013, compared to $52.4 million for the first quarter 2013 and $45.0 million for the second quarter 2012. Distributable cash flow (as defined below) was $44.7 million for the second quarter 2013, compared to $37.1 million for the first quarter 2013 and $27.3 million for the second quarter 2012. Revenue was $125.5 million for the second quarter 2013, compared to $106.1 million for the first quarter 2013 and $97.2 million for the second quarter 2012. Net income was $27.9 million, or $0.52 per diluted limited partner unit, for the second quarter 2013, compared to net income of $14.7 million, or $0.31 per diluted limited partner unit, for the first quarter 2013, and a net loss of $19.1 million, or $0.47 per diluted limited partner unit, for the second quarter 2012. “Second-quarter 2013 highlights included a record quarterly level of distributable cash flow. Our results benefitted from the compression assets we acquired from Exterran Holdings on March 31, 2013, as well as the implementation of performance improvement initiatives. In addition, a customer’s exercise of purchase options on two natural gas processing plants increased our EBITDA, as further adjusted, by $13.3 million and our distributable cash flow by $6.5 million,” said Brad Childers, Chairman, President and Chief Executive Officer of Exterran Partners’ managing general partner. For the second quarter 2013, Exterran Partners’ quarterly cash distribution was $0.5225 per limited partner unit, or $2.09 per limited partner unit on an annualized basis. The second-quarter 2013 distribution was $0.005 higher than the first-quarter 2013 distribution of $0.5175 per limited partner unit and $0.02 higher than the second-quarter 2012 distribution of $0.5025 per limited partner unit. 1 Conference Call Details Exterran Partners and Exterran Holdings, Inc. will host a joint conference call on Tuesday, Aug. 6, 2013, to discuss their second-quarter 2013 financial results. The call will begin at 11:00 a.m. Eastern Time. To listen to the call via a live webcast, please visit Exterran’s website at www.exterran.com. The call will also be available by dialing 800-446-2782 in the United States and Canada, or +1-847-413-3235 for international calls. Please call approximately 15 minutes prior to the scheduled start time and reference Exterran conference call number 35201553. A replay of the conference call will be available on Exterran’s website for approximately seven days. Also, a replay may be accessed by dialing 888-843-7419 in the United States and Canada, or +1-630-652-3042 for international calls. The access code is 35201553#. ***** EBITDA, as further adjusted, a non-GAAP measure, is defined as net income (loss) excluding income taxes, interest expense (including debt extinguishment costs and gain or loss on termination of interest rate swaps), depreciation and amortization expense, impairment charges, other charges, non-cash selling, general and administrative (“SG&A”) costs and any amounts by which cost of sales and SG&A costs are reduced as a result of caps on these costs contained in the omnibus agreement to which Exterran Holdings and Exterran Partners are parties (the “Omnibus Agreement”), which amounts are treated as capital contributions from Exterran Holdings for accounting purposes. Distributable cash flow, a non-GAAP measure, is defined as net income (loss) plus depreciation and amortization expense, impairment charges, non-cash SG&A costs, interest expense and any amounts by which cost of sales and SG&A costs are reduced as a result of caps on these costs contained in the Omnibus Agreement, which amounts are treated as capital contributions from Exterran Holdings for accounting purposes, less cash interest expense (excluding amortization of deferred financing fees, amortization of debt discount and non-cash transactions related to interest rate swaps) and maintenance capital expenditures, and excluding gains/losses on asset sales and other charges. Gross Margin, a non-GAAP measure, is defined as total revenue less cost of sales (excluding depreciation and amortization expense). Gross margin percentage is defined as gross margin divided by revenue. About Exterran Partners Exterran Partners, L.P. is the leading provider of natural gas contract operations services to customers throughout the United States.Exterran Holdings, Inc. (NYSE: EXH) owns an equity interest in Exterran Partners, including all of the general partner interest.For more information, visit www.exterran.com. 2 Forward-Looking Statements All statements in this release (and oral statements made regarding the subjects of this release) other than historical facts are forward-looking statements within the meaning of Section 21E of the Securities Exchange Act of 1934, as amended. These forward-looking statements rely on a number of assumptions concerning future events and are subject to a number of uncertainties and factors, many of which are outside Exterran Partners’ control, which could cause actual results to differ materially from such statements. Forward-looking information includes, but is not limited to: Exterran Partners’ financial and operational strategies and ability to successfully effect those strategies; Exterran Partners’ expectations regarding future economic and market conditions; Exterran Partners’ financial and operational outlook and ability to fulfill that outlook; and demand for Exterran Partners’ services and growth opportunities for those services. While Exterran Partners believes that the assumptions concerning future events are reasonable, it cautions that there are inherent difficulties in predicting certain important factors that could impact the future performance or results of its business.Among the factors that could cause results to differ materially from those indicated by such forward-looking statements are: local, regional and national economic conditions and the impact they may have on Exterran Partners and its customers; changes in tax laws that impact master limited partnerships; conditions in the oil and gas industry, including a sustained decrease in the level of supply or demand for oil or natural gas or a sustained decrease in the price of oil or natural gas; changes in economic conditions in key operating markets; changes in safety, health, environmental and other regulations; and the performance of Exterran Holdings. These forward-looking statements are also affected by the risk factors, forward-looking statements and challenges and uncertainties described in Exterran Partners’ Annual Report on Form 10-K for the year ended December 31, 2012 and those set forth from time to time in Exterran Partners’ filings with the Securities and Exchange Commission, which are available at www.exterran.com.Except as required by law, Exterran Partners expressly disclaims any intention or obligation to revise or update any forward-looking statements whether as a result of new information, future events or otherwise. SOURCE Exterran Partners, L.P. 3 EXTERRAN PARTNERS, L.P. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per unit amounts) Three Months Ended June 30, March 31, June 30, Revenue $ $ $ Costs and expenses: Cost of sales (excluding depreciation and amortization) Depreciation and amortization Long-lived asset impairment Selling, general and administrative Interest expense Other (income) expense, net ) ) ) Total costs and expenses Income (loss) before income taxes ) Provision for income taxes Net income (loss) $ $ $ ) General partner interest in net income (loss) $ $ $ Limited partner interest in net income (loss) $ $ $ ) Weighted average limited partners' units outstanding: Basic Diluted Earnings (loss) per limited partner unit: Basic $ $ $ ) Diluted $ $ $ ) 4 EXTERRAN PARTNERS, L.P. UNAUDITED SUPPLEMENTAL INFORMATION (In thousands, except per unit amounts, percentages and ratios) Three Months Ended June 30, March 31, June 30, Revenue $ $ $ Gross margin (1) $ $ $ Gross margin percentage 59
